Title: To John Adams from Thomas McKean, 28 August 1813
From: McKean, Thomas
To: Adams, John



Dear Sir,
Philadelphia. August 28th. 1813.

With sincerity I condole with you on the death of your daughter; I had five children who have died, three of whom have been married & left a numerous offspring. By these events we have sustained the deprivation of great comforts; but our loss is their ineffable gain, they are in the bosom of their father and their God. These are among the common calamities of life: resignation to the dispensations of Providence, and gratitude for all the blessings left us are indispensible duties.
Your favor of the 31st. last month would have been acknowledged before now, but from a hope I entertained of giving you some account of the Congress at Albany in 1754: however, after considerable enquiry, I have been disappointed. I have a feint recollection, that it was appointed by the British Ministry for the ostensible purpose of ascertaining the bounderies of the several Colonies to the Eastward of Delaware; but in reality to propose the least offensive plan for raising  a revenue in America. In 1739, Sir William Keith, a Scotch Gentleman, who had been a Lieutenant Governor of Pennsylvania, proposed such an Assembly to the Ministry, he also proposed the extension of the British stamp-duties to the Colonies. He was then (I believe) in the Fleet-prison. The hints he gave were embraced, the 1st. in 1754, the 2d. in 1764.
It has been long a matter of surprize to me, that no Gentleman of talents and character has undertaken to write a history of the former British colonies, now United States of America, at least from 1756 to 1806, a period of 50 very important years. Such a work would not only be of great benefit to posterity but also to the author: it would sell well.
To form an opinion, that a majority of the people of Pennsylvania were against the American revolution at its commencement, was not uncommon, especially by strangers: the mistake arose from the circumstance of a large majority of their Representatives and civil officers being in the opposition. This State was first settled by a colony of Quakers, their Proprietor & Governor William Penn, being at the head of the Sect; they had the entire government or rule of Pennsylvania from 1682 until 1776, by the following means; the province was in the beginning divided into three counties, Philadelphia, Chester & Bucks, and when the Three Lower counties on Delaware (now state of Delaware) seperated from them in 1700, each county, had eight members in the Legislature, and the city having been incorporated & inhabited chiefly by that sect, was allowed two. Eight other counties were erected prior to the revolution, and were allowed, some 2, some but one representative, so that in all they had but ten; altho’, if they had founded the representation according to the number of human beings in each district or county, the Quakers would have been greatly overruled, even adding all the Tories or Enemies of the revolution to their number. The voice of the Representatives was not the voice of the people, as is the case with the British Parliament: the three Quakers counties, having 24 members in Assembly, made all the laws. They gave great trouble to the whigs, but they were kept under by fear as well as  by superior numbers: from that day the people called Friends have ceased to rule Pennsylvania; they foresaw the consequences of an equal representation, as it would affect themselves, and this was a principal cause of their aversion to a change in the form of our government as a Body, tho’ many individuals of their society differed with them, and became active & good citizens.
In the marriage of our children, their, not our happiness is to be chiefly consulted; I confess, my wish is, to have them established in their native country.
On reflection, I cannot refer to a single instance of disinterested or evident friendship of Great Britain towards this country during the period you mention; every act, which might bear such an aspect, has been performed for the interest of the Administration alone, altho’ coupled in some cases with that of their own Island.
I shall be always pleased with your correspondence, and happy in contributing to your amusement. Your able talent for writing history, and your eminent public stations, induced a hope that we should be favored with an account of the transactions in America, for at least the last sixty years from your pen.

Thos M:Kean